Motion GRANTED and Order filed September 9, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00677-CV
                                  ____________

   IN RE TEXAS WINDSTORM INSURANCE ASSOCIATION, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             122nd District Court
                           Galveston County, Texas
                      Trial Court Cause No. 12-CV-2013

                                    ORDER

      On August 30, 2016, relator Texas Windstorm Insurance Association filed a
petition for writ of mandamus in this court. Relator asks this court to order the
Honorable Lonnie Cox, Judge of the 122nd District Court, in Galveston County,
Texas, to set aside his (1) August 25, 2016 order granting real party in interest’s
motion to compel production, or alternatively, motion to exclude the expert
testimony of Paul Strickland; and (2) August 25, 2016 order denying relator’s
emergency motion to withdraw Exhibit 3-A, entered in trial court number 12-CV-
2013, styled City of Dickinson v. Texas Windstorm Insurance Association.

      Relator also has filed a motion for temporary stay of the proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On August 30, 2016, relator asked this court to
stay proceedings in the trial court pending this court’s decision on the petition for
writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion for
temporary stay and issue the following order:

      We ORDER the August 25, 2016 order granting the motion to compel
production and the commencement of trial in trial court cause number 12-CV-2013,
City of Dickinson v. Texas Windstorm Insurance Association, STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Busby and Brown.